Exhibit 99.2 MESOBLAST’S FULL 24-MONTH TRIAL RESULTS FOR CHRONIC LOW BACK PAIN PRESENTED AT SPINE INTERVENTION SOCIETY ANNUAL MEETING, RECEIVE AWARD FOR BEST BASIC SCIENCE Results Show Sustained Improvement In Pain And Function Over 24 Months Following A Single Intra-Disc Cell Injection Melbourne, Australia; and New York, USA; 1 August 2016:Mesoblast Limited (ASX: MSB; Nasdaq: MESO) today announced that the 24-month results from the 100-patient, four-arm, randomized, placebo-controlled Phase 2 trial of its chronic low back pain (CLBP) product candidate MPC-06-ID were presentedat the24thAnnual Scientific Meeting of theSpine Intervention Society (SIS)held in New Orleans 27-30 July, andreceived the2016Best Basic Science Abstract award at the meeting. The trial results wereselectedfollowing peer reviewfor a podium presentationentitled “A Randomized, Controlled Trial Evaluating the Safety and Effectiveness of Immunoselected, Allogeneic, Mesenchymal Precursor Cells for Treatment of Chronic Low Back Pain". Leadinvestigator and trial presenter DrMichael J. DePalma,President and Medical Director of Virginia iSpine Physicians,stated: "The long term results from this study indicate that asingle injection of Mesoblast’s allogeneic Mesenchymal Precursor Cells (MPCs) into the disc of patients with moderate to severe CLBP due to degenerative disc disease was well tolerated and provided substantial improvement in pain and function over 24 months compared with control therapies." Key trial results were: · The procedure and treatment were well tolerated, without any significant differences in safety between cell-treated patients and controls. · The 6 million MPC dose, currently used in the ongoing Phase 3 trial, resulted in the greatest proportion of patients meeting the Phase 3 primary endpoint of Overall Treatment Success(the composite of both pain and functional responder status)through 24 months. · A significantly greater proportion of subjects who received 6 million MPCs achievedthe pain responder criteria at both 12 and 24 months(50% pain reduction from baseline, as measured using a visual analog scale, with no intervention)than saline-treated controls (50.0% vs 12.5%, p0.020); pain responder criteria were met by 36.0% of patients who received 18 million MPCs and by 23% who received hyaluronic acid. · A significantly greater proportion of subjectswho received 6 million MPCs achievedthe functional responder criteria at both 12 and 24 months(15 point functional improvement from baseline, as measured by the Oswestry disability index, with no intervention)than saline-treated controls (46.2% vs 12.5%, p0.042); functional responder criteria were met by 53.9% of patients who received 18 million MPCs (p0.01 vs saline) and by 29.4% who received hyaluronic acid. · Overall Treatment Successat12 months was achieved by 50% of patients in the 6 million MPC groupcompared with 18.8% inthe saline group (p0.056);77% ofMPC-treated patients who achievedOverall Treatment Successat 12 months maintained this at 24 months (p0.09 vs saline). · Overall Treatment Success at both 12 and 24 months was achieved by 38.5% of the 6 million MPC group, 34.6% of the 18 million MPC group, 17.7% of the hyaluronic acid group, and 12.5% of the saline group. Dr DePalma added: “If findings from the ongoing Phase 3 trial are comparable, Mesoblast’s MPCs could become a valuable treatment for a significant number of people suffering with chronic low back pain who currently have no other viable option.” Mesoblast LimitedABN 68 www.mesoblast.com Corporate Headquarters
